     Case 5:19-cv-01204-RGK-AGR Document 21 Filed 04/01/21 Page 1 of 1 Page ID #:629



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9
10     GILBERT M. J.,                          )   CASE NO. EDCV 19-1204-RGK (AGR)
                                               )
11                             Plaintiff,      )
                                               )   ORDER ACCEPTING FINDINGS AND
12                 vs.                         )   RECOMMENDATION OF UNITED
                                               )   STATES MAGISTRATE JUDGE
13     ANDREW SAUL, Commissioner of            )
       Social Security,                        )
14                                             )
                               Defendant.      )
15                                             )
16
             Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Complaint,
17
       records on file, and the Report and Recommendation of the United States Magistrate
18
       Judge. No objections to the Report have been filed. The Court accepts the findings
19
       and recommendation of the Magistrate Judge.
20
             IT IS ORDERED that Judgment be entered affirming the decision of
21
       Commissioner.
22
23
24
       DATED: April 1, 2021
25                                                    R. GARY KLAUSNER
                                                    United States District Judge
26
27
28
